Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 11/23/2020. Applicant amended claim 1, cancelled claims 2, 5 – 6; added claim 7; claims 1, 3 – 4 and 7 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 12/15/2020 is acknowledged by the examiner.

Allowable Subject Matter
Claims 1, 3 – 4, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not make obvious the claim limitation “in the partially open state, on a basis of a flow rate of a fluid that flows through theApplication No. 16/497,4693Docket No.: 1451551.276US9Amendment dated November 23, 2020 Reply to Office Action of August 21, 2020fluid passage, the drive device makes an adjustment to a position of the working shaft such that the flow rate is constant by adjusting the compressed air supplied between the bonnet and the diaphragm.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753